DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5 of U.S. Patent No. 10,453,618. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, ‘618 discloses an electrolytic capacitor comprising: a capacitor element (C: 1, L: 1 -2); and a liquid (C: 1, L:3), the capacitor element including: an anode foil (C: 1, L: 4-5);
a cathode foil disposed to face the anode foil and provided with a first layer on the cathode foil, the first layer including at least one selected from the group consisting of carbon, nickel, a nickel compound, titanium, and a titanium compound (C: 1, L: 6-9); and

wherein a proportion of water in the liquid ranges from 0.1% by mass to 6.0% by mass, inclusive (C: 1, L: 22-23).
Regarding claim 2, ‘618 discloses the first layer includes a base layer, the base layer being in contact with the cathode foil (C: 1, L: 14-18).
Regarding claim 3, ‘618 discloses the base layer includes at least one of a metal and a metal compound (C: 1, L: 20-21).
Regarding claim 4, ‘618 discloses the first layer includes a carbon layer, the carbon layer including the carbon (C: 1, L: 6-9).
Regarding claim 5, ‘618 discloses the claimed invention except for the first layer includes aluminum carbide.
Aluminum carbide is a well-known material used in the capacitor art.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of ‘618 so that the first layer is aluminum carbide, since conductive materials are selected based on design considerations and tradeoffs between cost, mechanical properties, and conductive properties.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a material having an appropriate conductivity, since it has been held to be within the general skill of a worker in the art to select a known 
Regarding claim 6, ‘618 discloses a proportion of the aluminum carbide in the first layer is more than 0% by mass and 1% by mass or less (C: 1, L: 20-21).
Regarding claim 7, ‘618 discloses the claimed invention except for the base layer includes aluminum carbide.
Aluminum carbide is a well-known material used in the capacitor art.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of ‘618 so that the base layer is aluminum carbide, since conductive materials are selected based on design considerations and tradeoffs between cost, mechanical properties, and conductive properties.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a material having an appropriate conductivity, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claims 8 and 9, ‘618 discloses the claimed invention except for the thickness of the first layer ranges from 1 nm (100 nm) to 10 µm.
It is known in the capacitor art to form a layer of carbon on a cathode foil having a thickness from 100 nm to 10 µm.


It is known in the capacitor art to form a layer of carbon on a cathode foil having a thickness from 100 nm to 10 µm.
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to form the capacitor of ‘618 so that the first layer has a thickness of from 100 nm to 10 pm, since such a modification would form a capacitor element having desired thickness (thin cathode layer).
Regarding claim 10, ‘618 discloses the liquid contains a first solvent having no boiling point or a boiling point of 180°C or more (C: 3, L: 1-3).
Regarding claim 11, ‘618 discloses the first solvent contains a polyol (C: 4, L: 1 -2).
Regarding claim 12, ‘618 discloses a proportion of the first solvent contained in the liquid ranges from 3% by mass to 90% by mass, inclusive (C: 5, L: 1-3).
Regarding claim 13, ‘618 discloses the liquid contains a solute (C: 1, L: 2 -inherent to the electrolyte).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848